IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Robert J. Cummins, d/b/a Bob          :
Cummins Construction Company          :
                                      :
                  v.                  :
                                      :
Bradford Sanitary Authority,          :   No. 1000 C.D. 2019
                        Appellant     :
                                      :
Robert J. Cummins, d/b/a Bob          :
Cummins Construction Company,         :
                        Appellant     :
                                      :
                  v.                  :
                                      :   No. 1009 C.D. 2019
Bradford Sanitary Authority           :


                               ORDER

            AND NOW, this 3rd day of August, 2020 it is ORDERED that the
above-captioned opinion filed June 8, 2020, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.




                                    ___________________________
                                    ANNE E. COVEY, Judge